DETAILED ACTION
This is a first action on the merits, in response to the claims received 12/16/2020. Claims 1-12 are pending for prosecution below. 
Information Disclosure Statement
The information disclosure statement (IDS)(s) file has been considered by the examiner. An initialed copy is attached herewith.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3,5-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al, (Wang), (USNO. 2011/0148352). 
As for claim 1, Wang discloses and shows in Figs. 1-8,12 a wireless charging holder for vehicles, comprising: a fixing component for fixing a mobile terminal, wherein the fixing component includes a wireless charging module (via ref’s primary coil) for charging the mobile terminal; a supporting component (ref’s back plate) for supporting the fixing component (ref’s extension arms) ; a steering joint (ref’s ball socket) connected between the fixing component and the supporting component, thereby the fixing component may be rotated relative to the supporting component; and a conductive circuit extending from an inside of the supporting component through an inside of the steering joint and into an inside of the fixing component, to connect with the wireless charging module (par.[0075]).
As for claim 2, Wang discloses and shows in Fig.12 the steering joint includes a ball-end shaft and a socket
As for claim 3, Wang discloses and shows in Fig.12 the ball-end shaft includes a ball body and a shaft, one end of the shaft is connected to the ball body, and the other end of the shaft is connected and fixed to the supporting component
 	As for claim 5, Wang discloses and shows in Fig.12 socket has a cavity for accommodating the ball body and an opening is formed at a bottom of the cavity for communicating with the inside of the fixing component
As for claim 6, Wang discloses and shows in Fig.12 socket has a protrusion disposed on an inner surface of the cavity, and the ball body has a limiting member thereon for obstructing the protrusion, thereby to limit a range of rotation of the socket relative to the ball body
 	As for claim 7, Wang discloses and shows fixing component is a magnetic fixing component (ref’s primary magnet & secondary magnet) for fixing the mobile terminal by magnetic attraction (par.[0017])
 	As for claim 8, Wang discloses and shows fixing component includes a clamping portion, and two ends of the clamping portion are respectively provided with a clamping member for clamping and fixing the mobile terminal.
 	As for claim 9, Wang discloses and shows in Fig. 4 supporting component has a transmission interface disposed in the inside thereof, one end of the conductive circuit is connected to the transmission interface and is connected to an external power source through the transmission interface.
 	 As for claim 10, Wang discloses and shows in Fig. 4 the transmission interface may be used to transmit power at least, and the transmission interface can be a USB interface, a Type-C interface, a lighting interface or a cigarette lighter interface
 	As for claim 11, Wang discloses and shows in Fig. 4 a housing of the supporting component has a hole, and one end of the conductive circuit extends in the supporting component and passes through the hole to connect to an external power source.
 	 As for claim 12, Wang discloses and shows in Fig. 4 a suction base, which is connected to the supporting component through a pivoting member, thereby the supporting component can rotate relative to the suction base (par.[0087])
  Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the ball-end shaft has a through hole penetrating through the shaft and the ball body along an axis of the ball-end shaft to communicate with the inside of the supporting component, in combination with the remaining limitations of independent claims 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARUN C WILLIAMS/Primary Examiner, Art Unit 2859